JEFFERSON (Bernard), J., Concurring.
I concur in the result reached by the majority but I do not agree with all of the views expressed in the majority opinion. In reaching its result, the majority relies upon a principle set forth that a prior decision of the Court of Appeal is binding upon us. The case referred to is San Fernando Valley Crane Service, Inc. v. Travelers Ins. Co. (1964) 229 Cal.App.2d 229 [40 Cal.Rptr. 165], The majority gives two reasons for the binding effect of the San Fernando Valley case: (1) that it is a decision by another division of the Second District of the Court of Appeal and (2) that it was cited with approval by the Supreme Court in the case of Entz v. Fidelity & Casualty Co. (1966) 64 Cal.2d 379 [50 Cal.Rptr. 190, 412 P.2d 382],
The emphasis placed by the majority upon the fact that the San Fernando Valley case was decided by another division of this district is beyond my comprehension. Perhaps the inference is that when a division of this Second District determines a point of law, all future cases on this point of law arising in any division of this Second District must be decided in exactly the same way, irrespective of one’s belief as to the correctness of the prior decision. I know of no rule of law which requires us to be bound by a prior Court of Appeal decision, whether it be from a *392division of the Second District or a division of any other district. In my view, we follow a prior Court of Appeal decision because we feel that it is correctly decided or that the point of law has become well settled and no sound reason is advanced for departing from the particular rule of law.
The majority cites no authority for the proposition that a Court of Appeal decision that is cited with approval by a Supreme Court case takes on an aura of conclusive effect upon us by virtue of such approval. To my knowledge this proposition has not been stated by the California Supreme Court to be the law. In Auto Equity Sales, Inc. v. Superior Court (1962) 57 Cal.2d 450 [20 Cal.Rptr. 321, 369 P.2d 937], the Supreme Court set forth the rule that courts exercising inferior jurisdiction are bound to follow the law as declared by' courts exercising superior jurisdiction. The Auto Equity Sales case did not hold that courts exercising concurrent jurisdiction are required to follow the first decision announced upon a particular point of law or a decision cited with approval by a Supreme Court case. The pertinent statement from the Auto Equity Sales case is the following: “The decisions of this court are binding upon and must be followed by all the state courts of California. Decisions of eveiy division of the District Courts of Appeal are binding upon all the justice and municipal courts and upon all the superior courts of this state, and this is so whether or not the superior court is acting as a trial or appellate court. Courts exercising inferior jurisdiction must accept the law declared by courts of superior jurisdiction. It is not their function to attempt to overrule decisions of a higher court. [Citations.]” (Auto Equity Sales, supra, 57 Cal.2d 450 at p. 455.)
The doctrine of stare decisis advocated in the majority opinion—especially involving Court of Appeal decisions from the same district—if generally adhered to, would have a stifling and suffocating effect on efforts to make critical evaluations of existing legal principles. The logic, reasonableness and soundness of particular rules of law must remain open to question and subject to change. The majority’s view of the doctrine of stare decisis is unsupported by authority and, on the contrary, is inferentially rejected by Auto Equity Sales. There the court noted that “[u]nder the doctrine of stare decisis, all tribunals exercising inferior jurisdiction are required to follow decisions of courts exercising superior jurisdiction.” (Auto Equity Sales, supra, 57 Cal.2d 450, at p. 455.) (Italics added.)
*393In the case at bench, we are certainly bound by the holding in Entz—which was decided by the Supreme Court—but we are not bound by the San Fernando Valley decision. The rule of law announced in the San Fernando Valley case and reiterated in Entz has become the accepted law of California. The facts of the instant case are indistinguishable in principle from the factual situations dealt with in San Fernando Valley and Entz. Under these circumstances I agree with the majority result that the judgment should be affirmed.
But I reach this result on the ground that the rule of law announced in San Fernando Valley is merely persuasive, while the same rule of law announced in Entz is binding. I cannot agree with the principle of reaching this result by declaring that the San Fernando Valley case is binding upon us.
Appellant’s petition for a hearing by the Supreme Court was denied April 21, 1977.